                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    STEPHEN RAQUET,                                                      CIVIL ACTION
                  Plaintiff,

                   v.

    ANDREW SAUL,                                                         NO. 19-2966
    Commissioner of Social Security
    Administration,
                       Defendant.

                                                    ORDER

         AND NOW, this 8th day of July, 2021, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Document No. 11, filed November 7,

2019),1 Defendant’s Response to Request for Review of Plaintiff (Document No. 12, filed

December 9, 2019), Plaintiff’s Reply Brief (Document No. 14, filed December 23, 2019), United

States Magistrate Judge Henry S. Perkin’s Report and Recommendation dated November 23,

2020 (Document No. 15, filed November 23, 2020), Plaintiff’s Objections to Report and

Recommendation (Document No. 16, filed December 1, 2020), Defendant’s Response to

Plaintiff’s Objections to the Report and Recommendation of the Magistrate Judge (Document

No. 18, filed December 15, 2020), and the record in this case, for the reasons stated in the

accompany Memorandum dated July 8, 2021 IT IS ORDERED as follows:

         1.       The Report and Recommendation of United States Magistrate Judge Henry S.

Perkin dated November 23, 2020 is APPROVED and ADOPTED;

         2.       Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation are

OVERRULED; and



1
 Plaintiff filed a Brief and Statement of Issues in Support of His Request for Review but did not file a separate
Request for Review. The Court construes the Brief as a Request for Review.
3.   Plaintiff’s Request for Review is DENIED.



                                        BY THE COURT:

                                        /s/ Hon. Jan E. DuBois

                                           DuBOIS, JAN E., J.




                                    2
